Pennewill, C. J.:
The issue is as to the mental condition of the defendant at the time he committed the act, and the question is whether it is permissible for him to show anything that brought about that condition.
Mr. Southerland: But this question is not permissible as the defendant, Higgins, has just testified that the last time this woman came to see him at his place of business was prior to May 16, 1926, and, therefore, at least a month before he committed the act for which he is being tried.
If evidence of this character can be produced under the plea of showing mental condition, it throws the doors wide open to collateral issues.
Pennewill, C. J.:
Considering the real issue in this case, and the evidence before us, we regard the testimony now sought to be introduced by the defendant, as indicated by the immediate question, as inadmissible.